Dismissed; Opinion Filed November 6, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01423-CV

          INTERNATIONAL FIDELITY INSURANCE CO., Appellant
                                  V.
  MARK TOLIVER, II, AGENT D/B/A THE ORIGINAL DAVID’S BAIL BONDS AND
                       MARK TOLIVER, II, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-16793

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Myers
       The parties in this case, International Fidelity Insurance Co., Mark Toliver, II, agent d/b/a

The Original David’s Bail Bonds, and Mark Toliver, II, have filed a joint motion to dismiss this

appeal. In the motion, the parties state they “have resolved all issues between them by settlement

. . . and therefore, ask that this appeal be dismissed.” Furthermore, “The parties have agreed that

any costs incurred by Toliver should be taxed against the [sic] Mark Toliver, II and Mark Toliver,

II, agent d/b/a The Original David’s Bail Bonds.” In accordance with the parties’ motion, we
dismiss this appeal and order that each party bear its own costs of this appeal



                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE



181423F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 INTERNATIONAL FIDELITY INS. CO.,                  On Appeal from the 134th Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-17-16793.
 No. 05-18-01423-CV        V.                      Opinion delivered by Justice Myers.
                                                   Justices Osborne and Nowell participating.
 MARK TOLIVER, II, AGENT D/B/A THE
 ORIGINAL DAVID’S BAIL BONDS
 AND MARK TOLIVER, II, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 6th day of November, 2019.




                                             –3–